Citation Nr: 0501579	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to November 2, 
1999, for service connection for a limitation of cervical 
motion secondary to occipital neuralgia.

2.  Entitlement to an increased rating for occipital 
neuralgia with headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2002, the veteran testified 
at a hearing before the undersigned sitting at the RO.  In an 
October 2002 decision, the Board denied the earlier effective 
date claim.  In December 2003, the Board remanded the 
increased rating claim.  

The veteran appealed the October 2002 Board decision.  In 
December 2003, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's October 
2002 decision.  By a subsequent January 2004 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's October 2002 decision and remanded the 
earlier effective date issue for further action.

A review of the claims files show that the veteran, in March 
2004, raised a claim of entitlement to a total rating based 
on individual unemployability (TDIU).  Likewise, the 
representative, in November 2004, raised a claim of clear and 
unmistakable error in a June 2001 rating decision that 
discontinued a 10 percent rating for occipital neuralgia due 
to a neck scar, as well as a claim of entitlement to an 
increased rating for limitation of cervical motion secondary 
to occipital neuralgia.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

As to entitlement to an effective date prior to November 2, 
1999, for service connection for limitation of cervical 
motion secondary to occipital neuralgia, in January 2004, the 
Court ordered that VA provide the appellant with adequate 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The VCAA and its implementing regulations includes 
notification provisions that require VA to notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which specific portion, 
if any, of the evidence is to be provided by him, and which 
specific evidence, if any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).

Therefore, while the representative in his November 2004 
Brief attempted to waive the veteran's right to notice under 
the VCAA, given the prior Court pleadings in this case, given 
the per curiam nature of decision in Janssen v. Principi, 15 
Vet. App. 370 (2001), and given the Federal Government's 
award of monetary fees to the representative under the Equal 
Access to Justice Act, 28 U.S.C. § 2412, based on a failure 
to notify the veteran, the Board finds that a remand to 
provide the veteran VCAA notice is required.  On remand, the 
RO is to undertake all necessary actions to insure that the 
veteran is provided adequate notice as required by 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA is to: 
(1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
notify him of the information and evidence that VA will seek 
to provide; (3) notify him of the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any pertinent evidence in his possession 
that has yet to be submitted.  Id.  In so doing, the RO 
should be mindful of the amendments set forth in the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

Concerning entitlement to an increased rating for occipital 
neuralgia with headaches, the Board notes that, while the 
veteran was provided a VA examination in March 2004 to obtain 
medical opinion evidence as to the current severity of this 
disability, a remand for a clarifying opinion is required.  
This action is required because the Board cannot determine 
from the existing opinion whether the "incapacitating" 
episodes reported by the examiner are the same as 
"prostrating attacks" (see 38 C.F.R. § 4.124, Diagnostic 
Code 8100 (2004)), or whether the note to the frequency of 
these incapacitating episodes is a history recorded by the 
examiner or a medical opinion provided by the examiner.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion).

While 38 C.F.R. § 19.31 (2004), requires that a supplemental 
statement of the case be furnished to the veteran when 
additional pertinent evidence is received after a statement 
of the case has been issued, that document was not issued 
following the March 2004 VA examination.  Therefore, a remand 
for the issuance of a supplemental statement of the case is 
also required.

Lastly, the VCAA requires the RO to obtain and associate with 
the record all adequately identified records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  In this regard, the March 2004 VA 
examiner reports that the veteran receives on going treatment 
at the Denver VA Medical Center.  Moreover, despite the 
veteran and his representative's repeated claims as to the 
severity of the claimant's service connected occipital 
neuralgia with headaches, the record is virtually devoid of 
treatment records showing objective medical care for these 
headaches in the last decade.  Accordingly, on remand, the RO 
should obtain and associate with the claims files all 
treatment records from the Denver VA Medical Center as well 
as any other facility identified by the claimant.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to an earlier 
effective date for service connection for 
a limitation of cervical motion secondary 
to occipital neuralgia, and entitlement 
to an increased rating for occipital 
neuralgia with headaches.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request he provide 
all pertinent evidence in his possession 
that has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
headaches since 1987.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should then 
attempt to obtain all records identified 
by the veteran that have not already been 
associated with the claims files 
including all outstanding records from 
the Denver VA Medical Center.  The aid of 
the veteran in securing all identified 
records, to include providing any 
necessary authorization, should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should forward the 
veteran's claims files to the March 2004 
VA examiner, if available, or to another 
neurologist if he is not.  The examiner 
should provide an opinion as to the 
following:

a.  Are the "incapacitating" 
episodes reported in the March 2004 
VA examination report the same as 
"prostrating attacks" (see 
38 C.F.R. § 4.124, Diagnostic 
Code 8100)?

b.  Is the reported frequency of any 
incapacitating episodes caused by 
his service-connected disability, a 
history provided by the appellant or 
a medical opinion provided by the 
examiner?  

c.  If the "incapacitating" 
episodes reported in the March 2004 
VA examination report are not the 
same as "prostrating attacks," 
and/or the frequency of the 
claimant's incapacitating episodes 
based on a history provided by the 
appellant, the examiner should 
provide an opinion as to the current 
severity of his disability as well 
as the objective frequency of any 
attacks.

5.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal using a 
rating decision format.  If any of the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted since the 
October 2001 statement of the case, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


